DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wildman (US 5863199 A) in view of Kishi (US 20110300502 A1), in further view of Lewis (US 2854747 A).

[AltContent: arrow][AltContent: textbox (Archwire support structure)][AltContent: textbox (Slot)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bracket pad)][AltContent: textbox (I)][AltContent: textbox (C)][AltContent: textbox (W)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lingual bracket)][AltContent: arrow]
    PNG
    media_image1.png
    368
    423
    media_image1.png
    Greyscale



[AltContent: textbox (C)][AltContent: textbox (Archwire)][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (Lingual bracket)]
[AltContent: textbox (Bracket body)][AltContent: arrow][AltContent: textbox (W)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Slot ground face)][AltContent: ][AltContent: ][AltContent: textbox (Two opposing parallel slot side faces)][AltContent: arrow][AltContent: textbox (Bracket pad)][AltContent: arrow][AltContent: arrow][AltContent: textbox (I)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lingual bracket)]
    PNG
    media_image2.png
    218
    241
    media_image2.png
    Greyscale
                   
    PNG
    media_image3.png
    217
    163
    media_image3.png
    Greyscale


Regarding claims 1, 3 and 9, Wildman discloses an anterior tooth, lingual orthodontic appliance including; 
a lingual bracket (410) for an anterior tooth and an archwire (16) (see annotated Fig. 30, 32 and 34 above), 
the lingual orthodontic appliance extending through an axis W, corresponding to a mesial-distal axis, an axis I, corresponding to a vestibular- lingual axis, and an axis C, corresponding to a coronal-apical axis, wherein the axis W and the axis I are perpendicular to each other, and wherein axis C is perpendicular to both axis W and axis I, 
wherein the lingual bracket has a bracket pad (432) including a tooth facing surface and an opposite tissue facing surface, the bracket further having a bracket body forming a slot for receiving the archwire (16) along axes I and W (see annotated Fig. 30 and 32 above), the slot (214) being formed by at least two opposing parallel slot side faces defining a slot insertion axis along axis I (see annotated Fig. 30 and 32 above), and a slot ground face arranged perpendicular thereto and defining a slot ground face plane along axis C (see annotated Fig. 32 above), 
wherein the slot (214) has a width defined by the distance between the slot side faces along axis C (see annotated Fig. 30 and 32), wherein the lingual bracket has at least one archwire support structure (450) (see annotated Fig. 30 above) that projects upward from the tissue facing surface of the bracket pad and forms a fixed support surface that resides in the slot ground face plane along axis C (for claim 1); having a plurality of brackets for anterior teeth and a plurality of brackets for posterior teeth (for claim 3), and having two archwire support structures (450) symmetrically arranged on opposite sides of the slot, wherein each archwire support structure is discrete (see annotated Fig. 30 above) (for claim 9).  
However, Wildman doesn’t disclose that the height of the archwire is oriented along the axis C, that the width of the slot corresponds to the height of the archwire, and that the archwire support structure is separate uncoupled from the bracket body and spaced at a pre-determined distance from the bracket body along axis W such that an open channel extends between the bracket body and the archwire support structure (for claims 1, 3), and  wherein each archwire support structure is spaced at a pre-determined distance from the bracket body along axis W such that a channel extends between the bracket body and each archwire support structure (450) (for claim 9).  

[AltContent: arrow][AltContent: textbox (Archwire)]
    PNG
    media_image4.png
    435
    410
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Archwire)]
    PNG
    media_image5.png
    473
    342
    media_image5.png
    Greyscale

Kishi teaches a lingual dental bracket (see [0044] – “base 100 may be bonded to a labial, lingual, palatal, or the like surface of the tooth 5”) including an archwire slot that uses a rectangular archwire (200), where the width of the archwire slot is the biggest dimension of the rectangle of the cross-section of the archwire (200) (see annotated Fig. 1 and 10 above), and where the archwire (200) orientation in the archwire slot is to apply forces directed vertically to motivate the tooth (5) to move up or down, in addition to the horizontal movements (see [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation of the archwire in the slot and the dimension of the width of the slot of Wildman, with the archwire orientation in the slot and the width of the slot of Kishi, in order to be able to have the structural integrity to move impart forces to the tooth in the vertical direction, in order to move the tooth up or down. 
 However, Wildman/Kishi does not disclose that the archwire support structure is separate uncoupled from the bracket body and spaced at a pre-determined distance from the bracket body along axis W such that an open channel extends between the bracket body and the archwire support structure.
[AltContent: arrow][AltContent: textbox (Support structure)][AltContent: textbox (Gap formed by a channel between the support structure and the bracket body)][AltContent: ][AltContent: textbox (C axis)][AltContent: textbox (W axis)][AltContent: textbox (I axis)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Ground face)][AltContent: arrow][AltContent: textbox (Bracket pad)][AltContent: arrow][AltContent: textbox (Bracket body)][AltContent: arrow][AltContent: textbox (Archwire Slot)][AltContent: textbox (Support structure)][AltContent: arrow]
    PNG
    media_image6.png
    294
    382
    media_image6.png
    Greyscale




[AltContent: textbox (I axis)][AltContent: arrow]
[AltContent: ][AltContent: arrow][AltContent: textbox (The gap formed by a channel)][AltContent: textbox (W axis)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bracket pad)][AltContent: arrow][AltContent: textbox (Support structure)]
    PNG
    media_image7.png
    141
    342
    media_image7.png
    Greyscale


Lewis teaches an orthodontic appliance (10) including a bracket body including an archwire slot (12) formed to engage with an archwire (5), and a bracket pad (20) for engaging with a tooth (6) including two support structures on each side of the bracket body (see annotated Fig. 1 and 3 above). Where each of the support structures terminates in an end portion (23) and (24). Each of the end portions (23 and 24) lies in a plane parallel to the front face (22) of the bracket pad (20), that at the same time lies parallel to the ground face (13) of the archwire slot (12) (see annotated Fig. 1 and 3 above). Where the support structures are spaced apart from the bracket body forming a gap in this way each support structure impart a great stability to the bracket by applying a directional force thought the bracket pad (20) over a relatively wide area. In addition, any of the support structures can be the only contact between the archwire and the orthodontic appliance when the tooth only needs a rotational adjustment (see col. 3, lines 15-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support surfaces of Wildman/Kishi, with the support surfaces separated away from the bracket body by a gap of Lewis, in order to further distribute the direction force imparted by the archwire, and in some cases that the tooth need a rotational adjustment the spaced apart support structure can provide the only contact surface of the orthodontic appliance and the archwire. 
Regarding claim 2, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Wildman discloses that the lingual bracket and the archwire are arranged relative to each other such that the slot side faces are parallel to a plane defined by axis I and axis W (see annotated Fig. 32 above).  
 Regarding claims 4, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claims 3, and where Wildman discloses that the plurality of brackets are arranged relative to each other such that each bracket is fitted with the slot to the archwire and oriented with the pads forming an outer periphery of the orthodontic appliance (due to the brackets are placed on the lingual side of the teeth, the bracket as shown in Fig. 30, the pads forms an outer periphery and the inner periphery is formed by the archwire).  
Regarding claim 5, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 4, and where Wildman discloses having a plurality of ligatures (422) (the ligatures of Wildman is the closure member for retaining the archwire inside the bracket) for retaining the archwire (16) and the bracket with each other (see annotated Fig. 30 and 32 above, and col. 13, line 41).  
Regarding claim 6, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 1, and wherein Wildman and in Lewis is disclosed that the shape of the support surface is pre-determined independent from the shape of the bracket pad (see annotated Fig. 30, 32 and 34 above, where the bracket pad can be bigger or smaller, and the support surface shape is maintained the same).
Regarding claim 7, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 1, and wherein Wildman discloses that at least one archwire support structure forms a flat and protrudes parallel to the axis C (see annotated Fig. 30 above).
Regarding claims 12 and 13, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 1, and wherein Wildman discloses that the brackets are made of a metal, e.g. chemically etching a layer of heat-treatable steel, such as 17/7 stainless steel (see col. 7, lines 45-47).
Regarding claim 14, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 1, and wherein Wildman discloses that the lingual bracket is seated on a tooth along axis C, and axis I extends perpendicular to axis C (see annotated Fig. 30 above).
Regarding claim 15, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 2, and wherein Wildman discloses that the width of the slot matches with the height of the archwire (see annotated Fig. 32 above, where the side faces width matches the archwire dimensions). Furthermore, Kishi also teaches that the width of the slot matches the height of the archwire (200) (see Fig. 10 above).
Regarding claim 18, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Wildman/Kishi does not disclose that the archwire support structure is spaced at a pre-determined distance from the bracket body such that a portion of a ligature can run through the channel.
Lewis teaches a dental bracket with archwire support structure on the bracket pad on each side of the bracket body to contact the archwire (5) and located at a pre-determined distance from the bracket body (see annotated Fig. 3 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the archwire support structure of Wildman/Kishi, with the pre-determined distance of the archwire support structure from the bracket body of Lewis, in order to use the additional area for a ligature if the dental professional considered necessary to hold down the archwire in place in addition to the hinged closure member (422).
Furthermore, due to Wildman/Kishi discloses all of the structural limitations of claim, as best understood by the Examiner. As all of the structural limitations are disclosed, the archwire support structure at the pre-determined distance from the bracket body for run through the ligature through the channel is capable of being executed. The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention as the prior art to patentably distinguish the claimed invention from the prior art. As Wildman/Kishi/Lewis is capable of performing the intended use of the claimed invention, and the recitation of the intended use does not result in a structural difference, the combination of Wildman/Kishi/Lewis discloses all of the limitations of claim 18.

[AltContent: arrow][AltContent: textbox (Archwire support structure)][AltContent: textbox (Slot)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bracket pad)][AltContent: textbox (I)][AltContent: textbox (C)][AltContent: textbox (W)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lingual bracket)][AltContent: arrow]
    PNG
    media_image1.png
    368
    423
    media_image1.png
    Greyscale


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wildman (US 5863199 A) in view of Kishi (US 20110300502 A1), in further view of Lewis (US 2854747 A) as applied to claim 1 above, and further in view of Curiel et al. (US 20140011154 A1).
Regarding claim 10, Wildman/Kishi/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Wildman discloses that the tooth facing surface and the tissue facing surface conform in shape to each other (see annotated Fig. 30 above).  
However, Wiechmann/Georgakis does not disclose that the tooth facing surface taper toward each other at the periphery of the bracket pad.

    PNG
    media_image8.png
    219
    523
    media_image8.png
    Greyscale

Curiel et al. teaches a lingual bracket (2) including a pad (8) where the tooth facing surface and the tissue facing surface are tapered toward each other at the periphery of the bracket pad (see Fig. 2 and 3 above). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket pad of Wildman/Kishi/Lewis, with the bracket pad tapering of Curiel, in order to have a smooth transition from the bracket pad to the tooth surface.
[AltContent: textbox (Fig. 32 zoomed portion)][AltContent: textbox (Tissue facing surface of the Bracket pad)][AltContent: ][AltContent: arrow][AltContent: textbox (Acute angle)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Slot ground face)][AltContent: arrow]
    PNG
    media_image9.png
    156
    163
    media_image9.png
    Greyscale

Regarding claim 11, Wildman/Kishi/Lewis/Curiel discloses the claimed invention substantially as claimed, as set forth above for claim 10, and where Wildman discloses that the slot ground face is oriented at an acute angle relative to an occlusal region of the tissue facing surface of the bracket pad (see annotated Fig. 32 zoomed portion above).
Response to Arguments
Regarding amendments to the claims in response to the rejections under 35 USC 112. The amendments done to claims 15, and the deletion of claim 16 have resolved the issues.
Applicant's arguments filed 15 November 2022 have been fully considered but they are not persuasive.  
Regarding claim 1 rejection, applicant argues that Wildman, used in the last Office action of 21 July 2022, does not describe that “the lingual bracket has at least one archwire support structure that projects upward from the tissue facing surface of the bracket pad and forms a fixed support surface that resides in the slot ground face plane along axis C, and wherein the archwire support structure is separate from the bracket body and spaced at a pre-determined distance from the bracket body along axis W such that an open channel extends between the bracket body and the archwire support structure” in lines 14-19 of the claim. 
The Office disagrees, Wildman’s shows in Fig. 30 a lingual bracket (410) that has archwire support structures (450) on each side of the bracket body. The archwire support structure (450) is attached to the surface bracket pad (432) facing the tissue, that is opposed to the surface facing the tooth, at a welding spot (445) aligned with the C axis of the bracket. Said archwire support structure (450) extends from the surface of the bracket pad (432) towards the arch wire slot (414), and one of its surfaces is aligned with the bottom surface of the archwire slot (414) in the W and C plane (see annotated Fig. 30 above).
Therefore, the Office understands that the claimed “archwire support structure that projects upward from the tissue facing surface of the bracket pad and forms a fixed support surface that resides in the slot ground face plane along axis C” is found in the prior art of Wildman as explained above.
With respect that “the archwire support structure is separate from the bracket body and spaced at a pre-determined distance from the bracket body along axis W such that an open channel extends between the bracket body and the archwire support structure”. The Office understands that having a support for the archwire outside and spaced away from the archwire slot is well known in the art and found in the prior art of Lewis, that if applied to the bracket of Wildman distribute the force provided by the archwire farther away from the center bracket to the sides of the bracket base, as explained in the rejection above.
It is understood that the combination includes all the limitations claimed, making the rejection proper. Therefore, the claims not ready for allowance.
Regarding claim 10-11 rejection, due to the reasons given above, it is understood that the rejection is proper.
Therefore, it is understood that all the claims are not ready for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772